Per Curiam,
The municipal court has exclusive jurisdiction in cases of this character, under the Act of June 17, 1915, P. L. 1017. The proceedings are regular, and after a hearing the defendant was found guilty. This appeal is but a certiorari, and the testimony is not before us. The appeal is dismissed, the record remitted to the court below, and it is ordered that the appellant appear at such time as she may be called and be by that court committed until she has complied with the sentence or any part of it that had not been performed at the time this appeal became a supersedeas.